Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
This action is in response to the Appeal field on 13 February 2021.  Claims 1-14 have been cancelled.  Claims 15-34 are currently pending and have been examined. 

Allowable Subject Matter
Claims 15-34 are allowed.

The following is an examiner’s statement of reasons for allowance:
With respect to 35 U.S.C 101 Rejections 

The claim does not recite any of the judicial exceptions enumerated in the 2019 PEG. For instance, the claims does not recite any method of organizing human activity such as a fundamental economic concept or managing.  While some of the limitation may be based on certain activity, managing interaction between people (i.e., providing content or enabling access to the received content) but the certain method of activity concepts are not recited in the claims. Further, the claims do not recite a mental process because the steps are not practically performed in the human mind. Finally, the claim does not recite any mathematical relationships, formulas, or calculations.   Thus, the claims are eligible because they do not recite a judicial exception.

With regard 35 U.S.C 103(a) Rejections 
Examiner set forth the following reference being the closet to the Applicants’ inventive concept: 


Swerdlow et al (US Pub., 2015/0195341 A1) discloses a system and method for accessing wen content and provided.   Where a different user selection of a virtual location from the plurality of virtual locations is received, a different accessible server may be selected from the plurality of accessible servers in or near a physical location corresponding to the newly selected virtual location (paragraph [0018]) , the request contains information about the electronic device (e.g., the electronic device's IP address [within the scope of parameter , e.g., geographic location ] ) and the selected accessible server (e.g., the selected accessible server's IP address)(paragraph [0019]) , each of the electronic devices 102, 104, and 106 may request origin server 108 to route a request to access web content  the selected accessible server and each electronic devices 102, 103 and 106 may request origin sever 108(a) to rout a request to access web content [within the scope of receiving request form a user device] (paragraph [0030] ) the electronic  device 102, 104 and 106 may establish  a connecting with the original server….Furthermore,  each of the electronic devices 102, 104 and 106 may request the origin server 108(a) to rout a request to access wen content to one of the selected accessible server 108(b) or 108(c) , where web content corresponds to 
Ebata et al (US Patent No., 6, 513,061 B1) discloses a server for providing services, a client for receiving the service, plural proxy server for standing proxy for access to the server by the client and a proxy server.., (see abstract), select the proxy server, for purpose of solving the problem about the address of the proxy servers distrusted located on a network, constantly select the proxy server having the most approximate (selecting proxy based on geographic location) access environment (see Col. 4, lines 34-55).

Amit et al (US Patent No., 9, 077,688)
However, none of the above references either alone or in a combination teach or suggest a computer-implemented method of anonymously fetching content over the internet by comprising:  the receiving a request from a user device, the request  comprising one or more parameters including a content address associated with content available at a content server, a geographic location, and user data associated with the virtual user, selecting a proxy based on one or more of the received parameters  and requesting the selected proxy to initiate a request to the content server associated with the content address, the request to the content server including the user data and  receiving a response from the proxy that includes a response from the content server.  
 	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271.  The examiner can normally be reached on 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SABA DAGNEW/            Primary Examiner, Art Unit 3682